UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAEL DAVID SCHLUTER,                             ORDER

                                                    Civil Case
                    Movant,                         No. 6:18-cv-06596-MAT

             -vs-                                   Criminal Case
                                                    No. 6:09-cr-06224-FPG

UNITED STATES OF AMERICA,

                    Respondent.



      Represented by counsel, Michael David Schluter (“Schluter”) has

filed a motion to set aside or correct his sentence pursuant to 28 U.S.C.

§ 2255 (“§ 2255 Motion”). Schluter raises, among other grounds for

relief, a claim that his trial counsel was ineffective            for failing to

ensure that the District Court issued a limiting instruction confining

the jury’s consideration of his State court plea colloquy to counts one

and   two   (production   and     possession   of   child   pornography)   of   the

indictment and restricting the jury from considering the colloquy in

relation to Count 3 (transportation of a minor for the purpose of

engaging in sexual activity).

      When Schluter raised this claim on direct appeal of his conviction,

the United States Court of Appeals for the Second Circuit explained as

follows:

      [a]ssuming, arguendo, that such an instruction would have been
      otherwise appropriate if requested, adjudication of this claim
      is premature because the record is insufficiently developed.
      Among other issues, Schluter’s trial counsel has not had an
      opportunity to explain why he approved of the plea colloquy
      instruction despite it not directing the jury not to consider
      the evidence in the context of count three (transportation of
      a minor). This testimony may be outcome–determinative given
      that matters of trial tactics and strategy are “‘virtually
      unchallengeable’ absent exceptional grounds for doing so.”
      United States v. Cohen, 427 F.3d 164, 170 (2d Cir. 2005).
United States v. Schluter, 15-209 (2d Cir. May 19, 2017), Docket No. 108-

1 at 5-6 (quotation and citation             omitted). The panel “accordingly

decline[d] to hear Schluter’s ineffective assistance claim, without

prejudice to his raising it as part of a subsequent petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2255.” Id. at 6.

     As noted above, Schluter has reasserted this claim of ineffective

assistance in the instant § 2255 Motion but did not submit an affidavit

or declaration from trial counsel regarding his decision not to propose

a limiting instruction.      The Second Circuit has expressed a preference

for affording former counsel an opportunity to respond to the allegations

of a disaffected defendant. See Sparman v. Edwards, 154 F.3d 51, 52 (2d

Cir. 1998) (“We believe that a district court facing the question of

constitutional   ineffectiveness      of   counsel   should,   except   in   highly

unusual circumstances, offer the assertedly ineffective attorney an

opportunity to be heard and to present evidence, in the form of live

testimony, affidavits, or briefs.”) (citing United States v. Dukes, 727

F.2d 34, 41 n. 6 (2d Cir. 1984) (“In the event that counsel accused of

being incompetent is not called to testify or present evidence, the

district   court,   before   making    any    determination    that   counsel   was

incompetent, should provide counsel with that opportunity.”)).

     Here, given that Schluter’s principal claim is one of ineffective

assistance, it is appropriate that the Court hear from Schluter’s trial

counsel, James Vacca, Esq. (“Attorney Vacca”) in connection with any

ruling on the § 2255 Motion. Specifically, Attorney Vacca is requested

“to explain why he approved of the plea colloquy instruction despite it

not directing the jury not to consider the evidence in the context of


                                       -2-
count three (transportation of a minor).” United States v. Schluter, 15-

209 (2d Cir. May 19, 2017), Docket No. 108-1 at 5-6.      To the extent that

Attorney Vacca’s response may implicate any communications between him

and Schluter, the Court finds that by filing a motion for collateral

relief in which he asserts ineffective assistance of trial counsel,

Schluter     has   waived   any    attorney-client    privilege     protecting

communications relevant to the particular claim raised. See, e.g., United

v. Pinson, 584 F.3d 972, 978 (10th Cir. 2009) (“When a habeas petitioner

claims that he received ineffective assistance of counsel, he puts

communications between himself and his attorney directly in issue, and

thus by implication waives the attorney-client privilege with respect to

those communications. . . . Given the ample, unanimous federal authority

on point, we hold that when a habeas petitioner claims ineffective

assistance of counsel, he impliedly waives attorney-client privilege with

respect    to communications   with his    attorney necessary     to prove or

disprove his claim.”) (collecting circuit authority).

     Attorney Vacca is directed to submit his affidavit in response to

this Order by December 31, 2019. If Schluter and Respondent wish to file

additional papers following Attorney Vacca’s filing of his affidavit,

their responses are due January 15, 2020.

     SO ORDERED.

                                            S/Michael A. Telesca

                                              HON. MICHAEL A. TELESCA
                                           United States District Judge

Dated:       November 27, 2019
             Rochester, New York




                                     -3-
